EMPLOYMENT AGREEMENT
 
This Agreement (“Agreement”) is made effective as of the 19th day of November,
2010 (the “Effective Date”) , by and among KAISER FEDERAL BANK (the “Bank”), a
federally chartered stock savings bank, with its principal administrative office
at 1359 N. Grand Ave., Covina, California 91724 and NANCY J. HUBER
(“Executive”).  Any reference to the “Company” herein shall mean KAISER FEDERAL
FINANCIAL GROUP, INC., the holding company of the Bank.  The Company is a party
to this Agreement for the sole purpose of guaranteeing the payments required
hereunder, except as otherwise provided herein.
 
WHEREAS, Executive is currently employed as the Chief Credit Officer of the
Bank; and
 
WHEREAS, the Bank desires to assure itself of the continued services of
Executive pursuant to the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1.  
POSITION AND RESPONSIBILITIES

 
During the period of her employment hereunder, Executive agrees to serve as
Chief Credit Officer of the Bank.  As Chief Credit Officer of the Bank, the
Executive shall oversee all lending activities including origination, servicing,
collections and loss mitigation, credit administration, and compliance.  The
Executive shall also assist the President and Chief Executive Officer and the
Chief Operating Officer as a management team member in reaching the goals
established by the Board of Directors of the Bank (the “Board”).  During said
period, Executive also agrees to serve, if elected, as an officer and director
of any subsidiary or affiliate of the Bank or the Company.
 
2.  
TERMS AND DUTIES

 
(a) The term of this Agreement and the period of Executive’s employment
hereunder shall begin as of the date first above written and shall continue for
twenty-four (24) full calendar months thereafter.  Commencing on the Effective
Date and continuing on each anniversary date thereafter (the “Anniversary
Date”), this Agreement shall renew for an additional year such that the
remaining term shall be twenty-four (24) months, provided, however, that in
order for the Agreement to renew, the disinterested members of the Board must
take the following actions prior to each non-renewal notice period (as described
in the next sentence): (i) at least sixty (60) days prior to the Anniversary
Date, conduct a comprehensive performance evaluation and review of Executive for
purposes of determining whether to extend the Agreement; and (ii) affirmatively
approve the renewal or non-renewal of the Agreement, which decision shall be
included in the minutes of the Board’s meeting.  If the decision of such
disinterested members of the Board is not to renew the Agreement, then the Board
shall provide the Executive with a written notice of non-renewal (“Non-Renewal
Notice”) at least thirty (30) days and not more than sixty (60) days prior to
any Anniversary Date, such that this Agreement shall terminate at the end of
twelve (12) months following such Anniversary Date.   Notwithstanding the
foregoing, in the event that at any time prior to the Anniversary Date the
Company or the Bank has entered into an agreement to effect a transaction which
would be considered a Change in Control as defined under Section 6(a)(iii)
hereof, then the term of this Agreement shall be extended and shall terminate
twenty-four (24) months following the date on which the Change in Control
occurs.
 
(b) During the period of her employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall faithfully perform her duties hereunder including
activities and services related to the organization, operation and management of
the Bank.
 
 

--------------------------------------------------------------------------------

 
 
3.  
COMPENSATION AND REIMBURSEMENT

 
(a) The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 2(b).  The Bank shall pay
Executive as compensation a salary of not less than $175,000 per year (“Base
Salary”).  Such Base Salary shall be payable  in accordance with the customary
payroll practices of the Bank.  During the period of this Agreement, Executive’s
Base Salary shall be reviewed at least annually.  Such review shall be conducted
by the President and Chief Executive Officer, and she may increase, but not
decrease, Executive’s Base Salary (any increase in Base Salary shall become the
“Base Salary” for purposes of this Agreement).  In addition to the Base Salary
provided in this Section 3(a), the Bank shall provide Executive at no cost to
Executive with all such other benefits as are provided uniformly to permanent
full-time employees of the Bank.
 
(b) The Bank will provide Executive with employee benefit plans, arrangements
and perquisites substantially equivalent to those in which Executive was
participating or otherwise deriving benefit from immediately prior to the
beginning of the term of this Agreement, and the Bank will not, without
Executive’s prior written consent, make any changes in such plans, arrangements
or perquisites which would adversely affect Executive’s rights or benefits
thereunder, except for amendments that are generally applicable to all
employees.  Without limiting the generality of the foregoing provisions of this
Section 3(b), Executive will be entitled to participate in or receive benefits
under any employee benefit plans including but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident plans, medical coverage or any other employee benefit plan
or arrangement made available by the Bank in the future to its senior executives
and key management employees, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and
arrangements.  Executive will be entitled to incentive compensation and bonuses
as provided in any plan of the Bank in which Executive is eligible to
participate (and she shall be entitled to a pro rata distribution under any
incentive compensation or bonus plan as to any year in which a termination of
employment occurs, other than Termination for Cause).  Nothing paid to Executive
under any such plan or arrangement will be deemed to be in lieu of other
compensation to which Executive is entitled under this Agreement.
 
(c) In addition to the Base Salary provided for by Section 3(a), the Bank shall
pay or reimburse Executive for all reasonable travel and other reasonable
expenses incurred by Executive in performing her obligations under this
Agreement and may provide such additional compensation in such form and such
amounts as may from time to time be determine.  All reimbursements pursuant to
this Section 3(c) shall be paid promptly by the Bank and in any event no later
than March 15 of the year immediately following the calendar year in which the
expense was incurred.   
 
4.  
OUTSIDE ACTIVITIES

 
Executive may serve as a member of the board of directors of business, community
and charitable organizations subject to the approval of the President and Chief
Executive Officer, provided that in each case such service shall not materially
interfere with the performance of her duties under this Agreement or present any
conflict of interest.  Such service to and participation in outside
organizations shall be presumed for these purposes to be for the benefit of the
Bank, and the Bank shall reimburse Executive her reasonable expenses associated
therewith.  Such reimbursement shall be paid promptly by the Bank and in any
event no later than March 15 of the year immediately following the calendar year
in which the expense was incurred.
 
 
 

--------------------------------------------------------------------------------

 
5.  
WORKING FACILITIES AND EXPENSES

 
Executive’s principal place of employment shall be at the Bank’s principal
executive offices.  The Bank shall provide Executive, at her principal place of
employment, with a private office, stenographic services and other support
services and facilities suitable to her position with the Bank and necessary or
appropriate in connection with the performance of her duties under this
Agreement.  The Bank shall reimburse Executive for her ordinary and necessary
business expenses incurred in connection with the performance of her duties
under this Agreement, including, without limitation, fees for memberships in
such clubs and organizations that Executive and the President and Chief
Executive Officer mutually agree are necessary and appropriate to further the
business of the Bank, and travel and reasonable entertainment
expenses.  Reimbursement of such expenses shall be made upon presentation to the
Bank of an itemized account of the expenses in such form as the Bank may
reasonably require.  Such reimbursement shall be paid promptly by the Bank and
in any event no later than March 15 of the year immediately following the
calendar year in which the expense was incurred.
 
6.  
PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

 
(a) The provisions of this Section 6 shall apply upon the occurrence of an Event
of Termination (as herein defined) during Executive’s term of employment under
this Agreement.  As used in this Agreement, an “Event of Termination” shall mean
and include any one or more of the following:
 
       (i) the involuntary termination by the Bank of Executive’s full-time
employment hereunder for any reason other than (A) Retirement, death or
Disability, as defined in Section 7 below, or (B) Termination for Cause as
defined in Section 8 hereof.
 
       (ii) Executive’s voluntary resignation from the Bank’s employ for “Good
Reason.”  Good reason shall mean:
 
(A)           a material diminution in Executive’s base compensation;


(B)           a material diminution in Executive’s authority duties or
responsibilities;


(C)           a requirement that Executive must report to a corporate officer or
employee instead of reporting directly to the President and Chief Executive
Officer;


(D)           a material diminution in the budget over which Executive retains
authority;


(E)           a change in the geographic location at which Executive must
perform her duties that is more than fifty (50) miles from the location of
Executive’s principal workplace on the date of this Agreement; or


(F)           any other action or inaction that constitutes a material breach by
the Bank of this Agreement.
 
 

--------------------------------------------------------------------------------

 


Upon the occurrence of any event described above that constitutes Good Reason,
Executive shall have the right to elect to terminate her employment under this
Agreement by resignation within ninety (90) days following an event constituting
Good Reason, provided, however that the Bank shall have at least thirty (30)
days to cure such condition.  Notwithstanding the preceding sentence, in the
event of a continuing breach of this Agreement by the Bank, Executive, after
giving due notice within the prescribed time frame of an initial event specified
above, shall not waive any of her rights solely under this Agreement and this
Section 6 by virtue of the fact that Executive has submitted her resignation but
has remained in the employment of the Bank and is engaged in good faith
discussions to resolve any occurrence of an event constituting Good Reason.
 
       (iii)  (A) Executive’s involuntary termination by the Bank (other than
Termination for Cause) on the effective date of, or at any time following, a
Change in Control, or (B) Executive’s resignation from employment with the Bank
or the Company (or any successor thereto) following a Change in Control for Good
Reason.  For these purposes, a Change in Control of the Bank or the Company
shall mean a change in control of a nature that: (i) would be required to be
reported in response to Item 5.01 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Bank or the Company within the meaning of the Home Owners’ Loan
Act, as amended, and applicable rules and regulations promulgated thereunder
(collectively, the “HOLA”) as in effect at the time of the Change in Control; or
(iii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (a) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of Company’s
outstanding securities, except for any securities purchased by the Bank’s
employee stock ownership plan or trust; or (b) individuals who constitute the
Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by the
same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this clause (b), considered as though he or she were a member of the
Incumbent Board; or (c) a plan of reorganization, merger, consolidation, sale of
all or substantially all the assets of the Bank or the Company or similar
transaction in which the Bank or Company is not the surviving institution occurs
or is effected; or (d) a proxy statement soliciting proxies from stockholders of
the Company, by someone other than the current management of the Company is
distributed, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to the plan are exchanged for or converted into cash or
property or securities not issued by the Company; or (e) a tender offer is made
for 25% or more of the voting securities of the Company and the shareholders
owning beneficially or of record 25% or more of the outstanding securities of
the Company have tendered or offered to sell their shares pursuant to such
tender offer and such tendered shares have been accepted by the tender offeror.
 
(b) Upon the occurrence of an Event of Termination, other than an Event of
Termination under Section 6(a)(iii) following a Change in Control, within thirty
(30) days after the Date of Termination, as defined in Section 9(b), the Bank
shall pay Executive, or, in the event of her subsequent death, her beneficiary
or beneficiaries, or her estate, as the case may be, as severance pay or
liquidated damages, or both, a sum equal to (i) the Executive’s earned but
unpaid Base Salary and benefits, plus (ii) one (1) times
the  Executive’s annualized Base Salary.  In addition, the Bank will cause to be
continued, at the Bank’s expense, life insurance coverage and non-taxable
medical and dental insurance coverage, if any, substantially identical to the
coverage maintained by the Bank for Executive prior to her termination,
provided, however, such medical coverage shall cease upon the earlier of
(i)  twelve (12) months from the Date of Termination or (ii) the date Executive
becomes eligible for Medicare coverage, provided further, that if Executive is
covered by family coverage or coverage for herself and a spouse, then the
Executive’s family or spouse shall continue to be covered for the remainder of
the twelve (12) month period or, in the case of the spouse, until the spouse
becomes eligible for Medicare coverage or obtains healthcare coverage elsewhere,
whichever period is less.  Notwithstanding anything herein to the contrary, if
as the result of any change in, or interpretation of, the laws applicable to the
continued welfare benefits hereunder, such benefits are deemed illegal or
subject to penalties, then the Bank shall, to the extent permitted under such
laws, pay to the Executive a cash lump sum payment reasonably estimated to be
equal to the amount of welfare benefits (or the remainder of such amount) that
the Executive is no longer permitted to receive in-kind.  Such lump sum payment
shall be required to be made no later than two and one-half months following the
Executive’s Date of Termination, or if later, within two and one-half months
following a determination that such payment would be illegal or subject to
penalties.
 
 

--------------------------------------------------------------------------------

 
 
(c) Upon the occurrence of an Event of Termination under Section 6(a)(iii)
following a Change in Control, within thirty (30) days after the Date of
Termination, as defined in Section 9(b), the Bank shall pay Executive, or, in
the event of her subsequent death, her beneficiary or beneficiaries, or her
estate, as the case may be, as severance pay or liquidated damages, or both, a
sum equal to (i) the Executive’s earned but unpaid Base Salary and benefits,
plus (ii) two (2) times the sum of (A) Executive’s annualized Base Salary and
(B) the highest rate of bonus awarded to Executive during the two (2) years
immediately prior to the year in which the Executive’s Date of Termination
occurs.  In addition, the Bank will cause to be continued, at the Bank’s
expense, life insurance coverage and non-taxable medical and dental insurance
coverage, if any, substantially identical to the coverage maintained by the Bank
for Executive prior to her termination, provided, however, such medical coverage
shall cease upon the earlier of (i)  twenty-four (24) months from the Date of
Termination or (ii) the date Executive becomes eligible for Medicare coverage,
provided further, that if Executive is covered by family coverage or coverage
for herself and a spouse, then the Executive’s family or spouse shall continue
to be covered for the remainder of the twenty-four (24) month period or, in the
case of the spouse, until the spouse becomes eligible for Medicare coverage or
obtains healthcare coverage elsewhere, whichever period is
less.  Notwithstanding anything herein to the contrary, if as the result of any
change in, or interpretation of, the laws applicable to the continued welfare
benefits hereunder, such benefits are deemed illegal or subject to penalties,
then the Bank shall, to the extent permitted under such laws, pay to the
Executive a cash lump sum payment reasonably estimated to be equal to the amount
of welfare benefits (or the remainder of such amount) that Executive is no
longer permitted to receive in-kind.  Such lump sum payment shall be required to
be made no later than two and one-half months following Executive’s Date of
Termination, or if later, within two and one-half months following a
determination that such payment would be illegal or subject to penalties.
 
(d) Within thirty (30) days of Executive’s Date of Termination in connection
with an Event of Termination, the Bank shall pay Executive a lump sum equal to
the present value of the Bank’s contributions that would have been made on her
behalf under each of the Bank’s 401(k) Plan and Employee Stock Ownership Plan
(and any other tax-qualified defined contribution plan maintained by the Bank in
which Executive participates) as if she had continued working for the Bank for a
twelve (12) month period (or a twenty-four (24) month period in the event of
such termination following a Change in Control) following her Date of
Termination earning her actual final rate of Base Salary as of the Date of
Termination and as if she had made the maximum amount of employee contributions
permitted, if any, under such plan or plans.  Such present values are to be
determined using a discount rate equal to the short-term Internal Revenue
Service’s “applicable federal rate” for the month before the date of the Date of
Termination, compounded annually.
 
(e) Notwithstanding anything to the contrary herein, Executive’s voluntary
resignation for any reason other than for Good Reason shall not entitle
Executive to any payments under Section 6 of this Agreement.
 
7.  
TERMINATION UPON RETIREMENT, DISABILITY OR DEATH

 
(a)  Retirement.  For purposes of this Agreement, termination by the Bank of
Executive’s employment based on “Retirement” shall mean termination of
Executive’s employment by the President and Chief Executive Officer upon
Executive’s attainment of age 62, or such later date as determined by the
President and Chief Executive Officer.  Upon termination of Executive’s
employment because of Retirement, Executive shall be entitled to all benefits
under any retirement plan of the Bank and other plans to which Executive is a
party, but Executive shall not be entitled to the termination benefits specified
in Section 6, unless the Executive’s termination is in connection with Section
6(a)(iii).
 
(b)  Disability.  In the event Executive is unable to perform her duties under
this Agreement on a full-time basis for a period of six (6) consecutive months
by reason of “Disability” within the meaning of Code Section 409A, the Bank may
terminate this Agreement, provided that the Bank shall continue to be obligated
to pay Executive her Base Salary at the rate in effect at the Date of
Termination for the remaining term of the Agreement, or one year, whichever is
the longer period of time, and provided further that any amounts actually paid
to Executive pursuant to any disability insurance or other similar such program
which the Bank has provided or may provide on behalf of its employees or
pursuant to any workman’s or Social Security disability program shall reduce the
Base Salary to be paid to Executive pursuant to this paragraph.
 
(c)  Death.  In the event of Executive’s death during the term of the Agreement,
her estate, legal representatives or named beneficiaries (as directed by
Executive in writing) shall be paid Executive’s Base Salary at the rate in
effect at the time Executive’s death for a period of one (1) year from the date
of Executive’s death, and the Bank will continue to provide non-taxable medical
and dental and other benefits normally provided for an Executive’s family for
one (1) year after Executive’s death.
 
 

--------------------------------------------------------------------------------

 
 
8.  
TERMINATION FOR CAUSE

 
The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than minor traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement.  In determining incompetence, the
acts or omissions shall be measured against standards generally prevailing in
the savings institutions industry.  Executive shall not have the right to
receive Base Salary or other compensation for any period after Termination for
Cause.  Any stock options or other incentives granted to Executive under any
plan of the Bank, the Company or any subsidiary or affiliate thereof (whether
vested or unvested), shall become null and void effective upon Executive’s
receipt of Notice of Termination for Cause pursuant to Section 9 hereof.
 
9.  
NOTICE

 
(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.
 
(b) “Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that she shall not have returned to the performance of her duties on a
full-time basis during such thirty (30) day period), and (B) if her employment
is terminated for any other reason, the date specified in the Notice of
Termination.
 
(c) If the party receiving a Notice of Termination desires to dispute or contest
the basis or reasons for termination, the party receiving the Notice of
Termination must notify the other party within thirty (30) days after receiving
the Notice of Termination that such a dispute exists, and shall pursue the
resolution of such dispute in good faith and with reasonable diligence pursuant
to Section 20 of this Agreement.  During the pendency of any such dispute,
neither the Company nor the Bank shall be obligated to pay Executive Base Salary
or other compensation beyond the Date of Termination.  Any amounts paid to
Executive upon resolution of such dispute under this Section shall be offset
against or reduce any other amounts due under this Agreement.
 
10.  
POST-TERMINATION OBLIGATIONS

 
(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b) of this Section and Section 11
during the term of this Agreement and for one (1) full year after the expiration
or termination hereof.
 
(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.
 
 
 

--------------------------------------------------------------------------------

 
11.  
NON-COMPETITION AND NON-SOLICITATION

 
(a) Non-Compete/Non-Solicitation.  Upon any termination of Executive’s
employment hereunder, other than a termination, (whether voluntary or
involuntary) in connection with a Change in Control, as a result of which the
Bank is paying Executive benefits under Section 6 of this Agreement, Executive
agrees not to compete with the Bank and/or the Company for a period of one (1)
year following such termination within twenty-five (25) miles of any existing
branch of the Bank or any subsidiary of the Company or within twenty-five (25)
miles of any office for which the Bank, the Company or a Bank subsidiary of the
Company has filed an application for regulatory  approval to establish an
office, determined as of the effective date of such termination, except as
agreed to pursuant to a resolution duly adopted by the Board.  Executive agrees
that during such period and within said area, cities, towns and counties,
Executive shall not work for or advise, consult or otherwise serve with,
directly or indirectly, any entity whose business materially competes with the
depository, lending or other business activities of the Bank and/or the Company.
The parties hereto, recognizing that irreparable injury will result to the Bank
and/or the Company, its business and property in the event of Executive’s breach
of this Subsection 11(a) agree that in the event of any such breach by
Executive, the Bank and/or the Company will be entitled, in addition to any
other remedies and damages available, to an injunction to restrain the violation
hereof by Executive, Executive’s partners, agents, servants, employers,
employees and all persons acting for or with Executive.  Executive represents
and admits that Executive’s experience and capabilities are such that Executive
can obtain employment in a business engaged in other lines and/or of a different
nature than the Bank and/or the Company, and that the enforcement of a remedy by
way of injunction will not prevent Executive from earning a livelihood.  Nothing
herein will be construed as prohibiting the Bank and/or the Company from
pursuing any other remedies available to the Bank and/or the Company for such
breach or threatened breach, including the recovery of damages from Executive.
 
In addition, upon any termination of Executive’s employment hereunder, other
than a termination (whether voluntary or involuntary) in connection with a
Change Control, as a result of which the Bank is paying Executive benefits under
Section 6 of this Agreement, Executive agrees not to solicit, provide any
information, advice or recommendation or take any other action intended (or that
a reasonable person acting in like circumstances would expect) to have the
effect of causing any customer of the Bank or its affiliates to terminate an
existing business or commercial relationship with the Bank.
 
(b) Confidentiality.  Executive recognizes and acknowledges that the knowledge
of the business activities and plans for business activities of the Bank and
affiliates thereof, as it may exist from time to time, is a valuable, special
and unique asset of the business of the Bank.  Executive will not, during or
after the term of her employment, disclose any knowledge of the past, present,
planned or considered business activities of the Bank or affiliates thereof to
any person, firm, corporation, or other entity for any reason or purpose
whatsoever (except for such disclosure as may be required to be provided to any
federal banking agency with jurisdiction over the Bank or
Executive).  Notwithstanding the foregoing, Executive may disclose any knowledge
of banking, financial and/or economic principles, concepts or ideas which are
not solely and exclusively derived from the business plans and activities of the
Bank, and Executive may disclose any information regarding the Bank or the
Company which is otherwise publicly available.  In the event of a breach or
threatened breach by Executive of the provisions of this Section, the Bank will
be entitled to an injunction restraining Executive from disclosing, in whole or
in part, the knowledge of the past, present, planned or considered business
activities of the Bank or affiliates thereof, or from rendering any services to
any person, firm, corporation, other entity to whom such knowledge, in whole or
in part, has been disclosed or is threatened to be disclosed.  Nothing herein
will be construed as prohibiting the Bank from pursuing any other remedies
available to the Bank for such breach or threatened breach, including the
recovery of damages from Executive.
 
12.  
SOURCE OF PAYMENTS

 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, guarantees payment
and provision of all amounts and benefits due hereunder to Executive and, if
such amounts and benefits due from the Bank are not timely paid or provided by
the Bank, such amounts and benefits shall be paid or provided by the Company.
 
 

--------------------------------------------------------------------------------

 
 
13.  
NO EFFECT ON EMPLOYEE BENEFITS PLANS OR PROGRAMS

 
The Board may terminate Executive’s employment at any time, but, any termination
of Executive’s employment, other than Termination for Cause shall have no effect
on or prejudice the vested rights of Executive under the Company’s or the Bank’s
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance plans or
other employee benefit plans or programs, or compensation plans or programs in
which Executive was a participant.  Executive shall not have the right to
receive any Base Salary or other compensation for any period after Termination
for Cause as defined in Section 8, except as otherwise required by applicable
law.
 
14.  
REQUIRED REGULATORY PROVISIONS

 
(a) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 U.S.C. §1818(e)(3)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of
the Federal Deposit Insurance Act (“FDIA”), as amended by the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay Executive all or part of the
Base Salary or other compensation withheld while its contract obligations were
suspended and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
 
(b) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) (12
U.S.C. §1818(e)(4)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of the FDIA, all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.
 
(c) If the Bank is in default as defined in Section 3(x)(1) (12 U.S.C.
§1813(x)(1)) of the FDIA, all obligations under this Agreement shall terminate
as of the date of default, but this paragraph shall not affect any vested rights
of the contracting parties.
 
(d) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the Director of the Office of Thrift
Supervision (“OTS”)  or a designee, at the time the Federal Deposit Insurance
Corporation (“FDIC”)  enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) (12 U.S.C.
§1823(c)) of the FDIA; or (ii) by the Director of OTS or a designee at the time
the Director of OTS or a designee approves a supervisory merger to resolve
problems related to operations of the Bank or when the Bank is determined by the
Director of OTS or a designee to be in an unsafe or unsound condition.  Any
rights of the parties that have already vested, however, shall not be affected
by such action.
 
(e) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the FDIA,
12 U.S.C. § 1828(k), and the regulations promulgated thereunder in 12 C.F.R.
Part 359, Golden Parachute and Indemnification Payments.
 
(f) . Notwithstanding anything herein to the contrary, payments to or for the
benefit of Executive hereunder shall not exceed three times Executive’s annual
average compensation for the five most recent taxable years, within the meaning
of Section 310 of the Office of Thrift Supervision Examination Handbook.
 
(g) Notwithstanding anything else in this Agreement to the contrary, Executive’s
employment shall not be deemed to have been terminated unless and until
Executive has a Separation from Service within the meaning of Code Section
409A.  For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and Executive reasonably anticipate that either no further
services will be performed by Executive after the Date of Termination (whether
as an employee or as an independent contractor) or the level of further services
performed is less than 50% of the average level of bona fide services in the
thirty-six (36) months immediately preceding the termination.  For all purposes
hereunder, the definition of Separation from Service shall be interpreted
consistent with Treasury Regulation Section 1.409A-1(h)(ii).
 
(h) Notwithstanding the foregoing, in the event the Executive is a Specified
Employee (as defined herein), then, solely, to the extent required to avoid
penalties under Code Section 409A, the Executive’s payments shall be delayed
until the first day of the seventh month following the Executive’s Separation
from Service.  A “Specified Employee” shall be interpreted to comply with Code
Section 409A and shall mean a key employee within the meaning of Code Section
416(i) (without regard to paragraph 5 thereof), but an individual shall be a
“Specified Employee” only if the Bank or Company is or becomes a publicly traded
company.
 
 

--------------------------------------------------------------------------------

 
 
15.  
NO ATTACHMENT

 
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
 
(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and the Company and their respective successors and assigns.
 
16.  
ENTIRE AGREEMENT; MODIFICATION AND WAIVER

 
(a) This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supercedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, except that the parties acknowledge that this Agreement shall not affect
any of the rights and obligations of the parties  under any agreement or plan
entered into with or by the Bank or the Company pursuant to which the Executive
may receive Base Salary or other compensation except as set forth in Section 12
hereof.  No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto.
 
(b) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
 
17.  
SEVERABILITY

 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
18.  
HEADINGS FOR REFERENCE ONLY

 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
19.  
GOVERNING LAW

 
This Agreement shall be governed by the laws of the State of California but only
to the extent not superseded by federal law.
 
20.  
ARBITRATION

 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators, one of whom shall be selected by the Bank, one of whom shall be
selected by Executive and the third of whom shall be selected by the other two
arbitrators.  The panel shall sit in a location within fifty (50) miles from the
location of the Bank, in accordance with the rules of the Judicial Mediation and
Arbitration Systems (JAMS) then in effect.  Judgment may be entered on the
arbitrators award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of her right to be paid
Base Salary and other compensation until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.
 
 

--------------------------------------------------------------------------------

 
 
21.  
PAYMENT OF LEGAL FEES

 
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or resolved in Executive’s favor and provided
that such payment or reimbursement shall be made not later than two and one-half
(2 ½) months after the end of the taxable year in which such fees were incurred.
 
22.  
INDEMNIFICATION

 
The Bank shall provide Executive (including her heirs, executors and
administrators) with coverage under a standard directors and officers liability
insurance policy at its expense.  Subject to 12 C.F.R. §545.121, the Bank or the
Company, shall indemnify Executive (and her heirs, executors and administrators)
to the fullest extent permitted under federal law against all expenses and
liabilities reasonably incurred by herein connection with or arising out of any
action, suit or proceeding in which she may be involved by reason of having been
a director or officer of the Bank or the Company (whether or not she continues
to be a director or officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys fees and the cost of reasonable settlements
(such settlements must be approved by the Board of Directors of the Bank or the
Company).  If such action, suit or proceeding is brought against Executive in
her capacity as an officer or director of the Bank, however, such
indemnification shall not extend to matters as to which Executive is finally
adjudged to be liable for willful misconduct in the performance of her duties.
 
23.  
SUCCESSORS AND ASSIGNS

 
The Bank and/or the Company shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Bank’s and the Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank and/or the Company would be required to perform if no such succession
or assignment had taken place.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

SIGNATURES


IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and their seals to be affixed hereunto by their duly authorized
officers, and Executive has signed this Agreement, as of the day and date first
above written.
 

   
KAISER FEDERAL BANK
             
By:
/s/ K.M. Hoveland
               
KAISER FEDERAL FINANCIAL GROUP, INC.
             
By:
/s/ K.M. Hoveland
               
EXECUTIVE
             
By:
/s/ Nancy J. Huber
    Nancy J. Huber      